Citation Nr: 1621526	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2012.  A copy of the hearing transcript has been associated with the file.

By way of background, in a March 2009 rating decision, the Veteran was assigned a 20 percent disability rating for hepatitis C.  The Veteran appealed this rating and, in a March 2013 decision, the Board granted the Veteran's a higher disability rating for hepatitis C.  In that decision, the Board also found that the issue of entitlement to a TDIU had been raised by the record and was within the jurisdiction of the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The March 2013 Board decision remanded the issue of entitlement to a TDIU for further development.  As discussed below, the RO substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.




CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b) .

This duty to notify was satisfied by way of an April 2014 letter that informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letter met the notification requirements for entitlement to benefits set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran was also provided VA examinations for his service-connected disabilities in May, September and October 2014.  Each of the examiners conducted an appropriate evaluation of the Veteran and each addressed the impact of his service-connected disabilities on his ability to work.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that additional VA examination is not necessary as the medical evidence of record is adequate to decide the claim. 

The issue of entitlement to TDIU was adequately developed upon remand, to include providing the Veteran with required notice and VA Form 21-8940 in April 2014.  The record includes VA examinations that address the impact of his service-connected disabilities on his occupation.  Thus, the Board finds that there has been substantial compliance with the May 2014 remand directives and the Board can proceed with adjudicating the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran and his representative have not alerted the RO or the Board that there is any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the Board finds that the duty to assist has been fulfilled.

Analysis

A claim for TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2015). 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, service connection is in effect for major depressive disorder secondary to hepatitis C, rated at 30 percent disabling; and hepatitis C, rated at 40 percent, for a combined disability rating of 60 percent.  Given the common etiology of the disabilities, the Veteran meets the schedular requirement of 4.16(a). 

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

The record shows that, after being discharged from the military, the Veteran worked for a railroad in Chicago for a few years before moving to Phoenix, Arizona to attend HVAC school.  Following that, he owned and operated a heating and air conditioning business for 30 years. 

The Veteran indicated in his June 2014 application for TDIU that he had worked as an air conditioning technician until May 2012, and that his hepatitis C prevented him from securing or following any substantially gainful occupation.  In May 2012, he was 62 years old.  (The Veteran's DD 214 shows his birthdate as September 30, 1949.)  

In October 2012, the Veteran testified that he had owned and operated an air conditioning and heating contracting business for 30 years, but was retired.  The Veteran advised, as well, that he experienced fatigue and was only able to work for a few hours per day. 

In May 2014, the Veteran underwent a VA examination related to the claim for TDIU.  At that time, it was noted that he had not worked since 2012.  Intermittent fatigue, nausea and right upper quadrant pain were each noted as a side effect of his hepatitis diagnosis.  On the question of the impact of the Veteran's hepatitis C on his ability to work, the examiner noted that the Veteran's fatigue and nausea would likely prevent the Veteran from performing manual labor and working in extreme temperatures. 

In September 2014, the Veteran underwent a VA mental disorders examination.  At that time, the examiner found that the Veteran's major depressive disorder caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress; otherwise, the symptoms would be controlled by medication.  At that time, the Veteran was retired.  He indicated that he retired from his heating and air conditioning business due to "difficulties with the heat" and felt that he was getting "too old" to do that type of work.  The VA examiner concluded that the Veteran was not incapable of obtaining and maintaining substantially gainful employment due to his service-connected depression. 

In October 2014, the Veteran was given a liver conditions examination by VA.  At that time, it was noted that, the month prior, the Veteran completed a course of treatment for his liver which left him severely anemic.  At the time of the examination, the Veteran was recovering from the treatment and found his energy levels had increased.  The examiner concluded that the Veteran's liver condition impacted his ability to work, in that the Veteran was recovering from anemia and regaining his strength.  However, the examiner noted that there were no restrictions on the Veteran's physical activities at that time. 

In light of the evidence of record, the Board finds that the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  The evidence shows that he owned his own air conditioning and heating contracting business for 30 years, from which he retired, at a customary age.  The Veteran acknowledged at his September 2014 VA examination that his retirement was due to his age and environmental factors.  While the May 2014 examiner indicated that the Veteran's fatigue and nausea would likely prevent him from performing manual labor or in extreme temperatures, she did not indicate that the Veteran would be unable to find any substantially gainful employment as a result of such.

The Board acknowledges that, as per his October 2012 testimony, the Veteran became fatigued and had to take a nap or rest during the day.  The Veteran is competent to state what effects he believes his disabilities have on his employment. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the symptoms identified and the opinions provided do not establish it as likely as not the Veteran is unable to follow any substantially gainful occupation as a result of the service-connected disabilities.  

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  In reaching its conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A total disability rating based on individual unemployability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


